Citation Nr: 9905330	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  95-18 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1953 to 
March 1953.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1995 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

In the rating decision on appeal, the RO denied service 
connection for schizophrenia, chronic undifferentiated type; 
anxiety neurosis with hypochondriasis; conversion reaction; 
and emotional instability with enuresis.  In an April 1997 
decision, the Board noted that the RO had erred in phrasing 
the claim as one for service connection.  Rather, the Board 
noted that the issue was whether new and material evidence 
had been submitted to reopen a claim for a psychiatric 
disorder.  The Board denied reopening the appellant's claim.  
The appellant appealed the decision to the Court of Veterans 
Appeals (the Court).

The Court issued an order on October 9, 1998, which vacated 
and remanded the April 1997 Board decision.  [redacted].  In the 
order, the Court noted that the Board had denied reopening the 
appellant's claim for service connection for a psychiatric 
disorder because the appellant had submitted cumulative 
evidence and Dr. Credeur's statements did not "raise a 
reasonable possibility of changing the outcome for any of the 
diagnosed conditions."  The Court determined that due to the 
holding in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
which changed the analysis in determining whether new and 
material evidence had been submitted to reopen a previously 
denied claim, the claim must be remanded for analysis of the 
claim under 38 C.F.R. § 3.156 (1998).

In compliance with the October 1998 Court order, the case is 
hereby REMANDED to the RO for the following action:

1.  The appellant is informed that he has 
a duty to submit new and material 
evidence.  If he has or can obtain new 
and material evidence, then it must be 
submitted to the RO.

2.  The RO must review the additional 
evidence that was submitted by the 
appellant.

3.  The RO should issue a supplemental 
statement of the case addressing whether 
the appellant has submitted new and 
material evidence to reopen the claim for 
service connection for a psychiatric 
disorder, and evaluate such claim under 
38 C.F.R. § 3.156 (1998).

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant is 
free to submit additional evidence or argument on remand.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 3 -


